DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3, and 5-21 have been allowed.
	Claims 4 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-9) of 11/29/2021, amended claims filled on 11/29/2021 and closet prior art of record Bergstein (US20100256843A1).
In regards to claim 1, Bergstein either individually or in combination with other prior art fails to teach or render obvious electronic components, wherein the electronic components have at least one connection to at least one data interface of a vehicle, wherein the connection is suitable and created for exchange of measurement data and/or open-loop and/or closed-loop control data for control of the electronic components, the electronic components further have at least one integrated measurement and/or open-loop control and/or closed-loop control unit, the interface element is a plug-in element, and when plugged into the utility vehicle, the interface element is configured to activate valves of an ABS system of the utility vehicle, of an electronic brake system of the utility vehicle, of an air suspension system of the utility vehicle or of an air treatment system of the utility vehicle or of a compressed-air supply system of the utility vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662